IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40729

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 689
                                                )
       Plaintiff-Respondent,                    )     Filed: October 2, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DUSTIN JAMES FAULKNER,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Appeal from judgment of conviction and three-year determinate sentence for
       aggravated battery, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Pursuant to a plea agreement, Dustin James Faulkner pled guilty to aggravated battery,
Idaho Code §§ 18-903(a) and 18-907(1)(a). As part of the plea agreement, the parties stipulated
to a three-year determinate sentence and Faulkner agreed to waive his right to appeal his
sentence.   The district court accepted the plea agreement and sentenced Faulkner to a
determinate term of three years to run concurrently with the other sentences Faulkner was
serving. 1 Faulkner now appeals, contending only that his sentence is excessive.


1
       Before sentencing, Faulkner filed an Idaho Criminal Rule 35 motion for reduction of his
sentence. The district court declined to rule on the motion, as no judgment or sentence had been
entered.

                                               1
       The State argues this appeal should be dismissed because Faulkner waived his right to
appeal his sentence. We agree. A waiver of the right to appeal a sentence, as a component of a
plea agreement, is valid and enforceable if it was made voluntarily, knowingly, and intelligently.
State v. Murphy, 125 Idaho 456, 872 P.2d 719 (1994). See also I.C.R 11(f)(1). Faulkner has not
presented any argument as to why the waiver should be deemed invalid or unenforceable: he
does not challenge the validity of the waiver provision in the plea agreement, does not contend
the State violated the plea agreement, and does not claim that he did not enter into the plea
agreement voluntarily, knowingly, and intelligently. As such, we will enforce the waiver. The
appeal is hereby dismissed.




                                                2